Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 26, 2015

                                       No. 04-15-00174-CV

                              EX PARTE JUAN JOSE GARCIA,

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 8,044
                           Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
       Appellee Juan Jose Garcia was initially represented by counsel in this appeal, but he is
now representing himself. Appellee’s brief was due to be filed with this court on October 12,
2015. See TEX. R. APP. P. 38.6(b). To date, no Appellee’s brief or a motion for extension of
time has been filed. The correspondence sent to the address on file for Appellee has been
returned, and despite repeated attempts, this court has not been able to determine an up-to-date
address for Appellee.
         If Appellee wishes to file a brief in this appeal, Appellee is hereby ORDERED to file
within TEN DAYS of the date of this order (1) Appellee’s brief, and (2) a reasonable explanation
for failing to timely file the brief. See id. R. 38.6(d). If Appellee wishes the response to serve as
a motion for extension of time, the response must comply with Rule 10.5(b)(1) of the Texas
Rules of Appellate Procedure and the Fourth Court of Appeals’ local rules. See id. R. 10.5(b)(1);
4TH TEX. APP. (SAN ANTONIO) LOC. RS., available at http://www.txcourts.gov/4thcoa/practice-
before-the-court/local-rules.aspx.
        If Appellee fails to file an adequate response within TEN DAYS of the date of this order,
the appeal will be set for submission without Appellee’s brief. See Jackson v. Tex. Bd. of
Pardons & Paroles, No. 01-03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston
[1st Dist.] Apr. 3, 2008, no pet.) (mem. op.) (“‘In a civil case, the court will accept as true the
facts stated [in Appellant’s brief] unless another party contradicts them.’” (alteration in original)
(quoting TEX. R. APP. P. 38.1(g))).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court